Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 1 of 10 PageID 87




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


UNITED STATES EQUAL               )
EMPLOYMENT OPPORTUNITY            )
COMMISSION,                       )
                                  )
                  Plaintiff,      )
            v.                    )                    Case No.: 8:18-cv-2055-MSS-CPT
                                  )
CIGAR CITY MOTORS, INC.;          )                    AMENDED COMPLAINT
TALLAHASSEE CCM, LLC;             )
GULF COAST CCM, INC.; and         )                    JURY TRIAL DEMANDED
PANAMA CITY BEACH CYCLES,         )
LLC;                              )
                                  )
                  Defendants.     )
_________________________________ )

                                   NATURE OF ACTION

       This is an action under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., Title I of the Civil Rights Act of 1991, and 42 U.S.C. § 1981a, to

correct unlawful employment practices on the basis of sex (female) and provide appropriate

relief to Charging Party Virginia Duncan. Specifically, Plaintiff United States Equal

Employment Opportunity Commission (“EEOC” or “Commission”) alleges that Defendants

Cigar City Motors, Inc. d/b/a “Harley-Davidson of Tampa” and “Harley-Davidson of

Brandon;” Gulf Coast CCM, Inc., d/b/a “Harley-Davidson of New Port Richey;” Tallahassee

CCM, Inc., d/b/a “Harley-Davidson of Tallahassee;” and Panama City Beach Cycles, LLC,

d/b/a “Harley-Davidson of Panama City Beach” (collectively referred to as the “Defendants”

or “CCM Companies”), failed to promote Charging Party to the position of general manager

because of her sex (female).
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 2 of 10 PageID 88




                                JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1)

and (3) of Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C.§ 2000e-5(f)(1) and

(3), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

        2.      Employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Middle District of Florida, Tampa

Division.

                                            PARTIES

        3.      Plaintiff Equal Employment Opportunity Commission is the agency of the

United States of America charged with the administration, interpretation, and enforcement of

Title VII, and is expressly authorized to bring this action by Sections 706(f)(1) and (3) of Title

VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

        4.      Defendants are affiliated entities related to the operation, ownership, and

management of the dealerships, Harley-Davidson of Tampa and Gulf Coast CCM, Inc., where

the Charging Party was employed.

        5.      At all relevant times, the Defendants have continuously been doing business

in the State of Florida and have each continuously had at least fifteen employees.

        6.      Cigar City Motors, Inc. is a Florida corporation that owns the fictitious name

“Tampa Harley-Davidson” and “Harley Davidson of Tampa” with its principal place of

business at 6920 North Dale Mabry Highway, Tampa, Florida 33614 where the Harley-

Davidson of Tampa dealership is located.
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 3 of 10 PageID 89




        7.      Gulf Coast CCM, Inc. is a Florida corporation that owns the fictious name

“Harley-Davidson of New Port Richey” with principal place of business 5817 State Road 54,

New Port Richey, Florida 34652.

        8.      Tallahassee CCM, LLC, is a Florida limited liability company that owns the

fictious name “Harley-Davidson of Tallahassee” with a principal address of 1306 West

Kennedy Boulevard, Tampa, Florida 33606.

        9.      Panama City Beach Cycles, LLC is a Florida limited liability company that

owns the fictious name “Harley-Davidson of Panama City Beach” with a principal address of

1306 West Kennedy Boulevard, Tampa, Florida 33606.

        10.     All Defendants identify their mailing addresses as 1306 West Kennedy

Boulevard, Tampa, Florida 33606.

        11.     Defendants operate as an integrated enterprise or single employer by virtue of

their common management, the interrelations of their operations, the interrelations of their

finances, the centralized control over their labor relations, and their common ownership.

        12.     Defendants are in control of the fundamental aspects of the employment

relationship that gave rise to the violations of Title VII stated herein.

        13.     Defendants had the power to hire, fire, promote, or modify the terms and

conditions of the Charging Party’s employment.

        14.     At all relevant times, Defendants have continuously been an employer

engaged in an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42

U.S.C. §§ 2000e(b), (g) and (h).
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 4 of 10 PageID 90




                            ADMINISTRATIVE PROCEEDINGS

       15.      More than thirty days prior to the institution of this lawsuit, Charging Party

Virginia Duncan filed an administrative charge of discrimination against Cigar City Motors

alleging that Defendants violated Title VII by discriminating against her based on her sex.

       16.      Prior to institution of this lawsuit, the Commission found reasonable cause

that Title VII had been violated when Defendants failed to promote Duncan because of her

sex. The Commission issued a Letter of Determination on June 18, 2018, providing notice of

that finding. The Letter of Determination invited Defendants to join with the Commission in

informal methods of conciliation to endeavor to eliminate the discriminatory practices and

provide appropriate relief. Defendants declined the invitation to conciliate.

       17.      On June 29, 2018, the Commission issued Defendants a Notice of Failure of

Conciliation.

       18.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF FACTS

       19.       CCM Companies are a Tampa Bay area motorcycle dealership business which

owns and operates several Harley Davidson stores throughout Florida.

       20.       At all relevant times, Defendants have owned and operated the Harley-

Davidson of Tampa dealership (hereinafter referred to as “Tampa Harley-Davidson”) located

at 6920 North Dale Mabry, Tampa, Florida 33614.

       21.       Charging Party Virginia Duncan worked for Defendants from March 2012

until June 2015 as a sales manager.
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 5 of 10 PageID 91




        22.    During her employment, Duncan successfully performed as a sales manager at

several of Defendants’ Harley-Davidson locations.

        23.    Duncan was working as the General Sales Manager of the Tampa Harley-

Davidson location at the time her employment ended in June 2015.

        24.     Throughout her employment with CCM Companies, Duncan expressed an

interest to CCM Companies’ upper level management in being promoted to a general

manager position.

        25.    Duncan was well-qualified for a general manager position, having had

previous experience as a general manager at a Harley-Davidson dealership, extensive

knowledge of the Harley-Davidson brand and dealership operations, and successful

performance as a manager at CCM Companies.

        26.    There was no formal application process for promotion to a general manager

position with CCM Companies.

        27.    However, Duncan was told that she had to participate in CCM Companies’

Vice-President’s Gary Bang’s mentorship program in order to advance to a general manager

role.

        28.     Duncan began participating in the mentorship program in May 2013. As a

part of this program, she was required to write her eulogy, prepare book reports, and write

letters of appreciation to family, friends, and coworkers. She was also expected to meet

regularly with Bang, but he often rescheduled or failed to appear for their meetings.
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 6 of 10 PageID 92




        29.     Between March 2012 and January 2015, there were at least 9 vacancies for the

general manager position at CCM Companies’ Harley-Davidson dealerships. Defendants

hired a male for each available position.

        30.     Duncan was as qualified, or more qualified, than each of the males that were

selected for the general manager role.

        31.     Duncan was recommended as the best qualified candidate for promotion by

the departing General Managers on at least two occasions.

        32.     None of the male employees who were promoted to general manager were

told that they were required to participate in the mentorship program prior to promotion.

        33.     In January 2015, there was a general manager opening at the Tampa Harley-

Davidson location where the Charging Party Duncan was employed.

        34.      CCM Companies temporarily filled the role with its Executive Manager in

an acting capacity.

        35.     The Executive Manager presented Duncan with a checklist of items to

complete so that she could become the general manager. Duncan worked with the Executive

Manager to complete the checklist.

        36.     Duncan was not interviewed for the general manager promotion.

        37.     Instead, in April 2015, CCM Companies promoted a male employee, Steven

Snell, to the position.

        38.     Duncan was more qualified than Snell for the position. Snell was an assistant

sales manager at another CCM Companies’ Harley-Davidson location, had not participated in

the mentorship program, and did not have prior general manager experience.
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 7 of 10 PageID 93




       39.      The same day she was denied promotion once again, Duncan asked CCM

Companies’ Executive Manager whether the reason for her non-promotion was her sex.

       40.     When he was unable to provide a satisfactory response, Duncan immediately

began her search for other employment and the following day resigned her position at CCM

Companies.

                                 STATEMENT OF CLAIMS

       41.     Paragraphs 19 - 40 are incorporated herein.

       42.     At all times relevant to the Complaint, CCM Companies engaged in unlawful

employment practices in violation of Section 703 of Title VII, 42 U.S.C. 2000e-2, by failing

to promote Charging Party on the basis of her sex (female).

       43.     The unlawful practices complained of in paragraphs 19 - 40 were intentional

and caused Charging Party to suffer emotional distress including, but not limited to,

emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation and/or

physical damages.

       44.     The unlawful employment practices, complained of in paragraphs 19 - 40

above, were intentional and were done with malice or with reckless indifference to the

federally protected rights of the Charging Party.

                                  PRAYER FOR RELIEF

Wherefore, the Commission respectfully requests that this Court:

       A.      Declare that the Defendants violated Title VII by discriminating against

Charging Party Virginia Duncan based on her sex;
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 8 of 10 PageID 94




        B.      Grant a permanent injunction enjoining Defendants, their officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with it, from

making employment decisions (including hiring, firing, and promoting) on the basis of sex

and gender;

        C.      Order Defendants to institute and carry out policies, practices, and programs

which provide equal employment opportunities for female employees, and which eradicate

the effects of its past and present unlawful employment practices;

        D.      Order Defendants to make whole Charging Party Virginia Duncan who was

not promoted on the basis of her sex (female) by providing appropriate backpay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief

necessary to eradicate the effects of these unlawful employment practices including, but not

limited to, instatement to a general manager position at one of the Harley-Davidson locations

or front pay in lieu thereof;

        E.      Order Defendants to make whole Charging Party Virginia Duncan whom

Defendants failed to promote on the basis of her sex (female) by providing compensation for

past and future pecuniary losses resulting from the unlawful employment practices described

in paragraphs 19 - 40 above including, but not limited to, relocation expenses, job search

expenses, and the like, in amounts to be determined at trial;

        F.      Order Defendants to make whole Charging Party Virginia Duncan whom

Defendants failed to promote on the basis of her sex (female) by providing compensation for

past and future nonpecuniary losses resulting from the unlawful practices complained of in

paragraphs 19 - 40 above including, but not limited to, emotional and/or physical pain,
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 9 of 10 PageID 95




suffering and mental anguish, humiliation, and loss of enjoyment of life, and the like, in

amounts to be determined at trial;

       G.      Order Defendants to pay Charging Party Virginia Duncan punitive damages

for Defendants’ malicious and reckless conduct, as described in paragraphs 19 - 40 above, in

amounts to be determined at trial;

       H.      Grant such further relief as the Court deems necessary and proper in the

public interest; and

       I.      Award the Commission its costs of this action.



Dated: April 30, 2019                         Respectfully submitted,

                                              JAMES L. LEE
                                              Deputy General Counsel

                                              GWENDOLYN YOUNG REAMS
                                              Associate General Counsel
                                              U.S. Equal Employment Opportunity
                                              Commission
                                              131 M. Street, N.E.
                                              Washington, DC 20507

                                              ROBERT WEISBERG
                                              Regional Attorney
                                              Florida Bar No. 285676
                                              KIMBERLY A. CRUZ
                                              Supervisory Trial Attorney
                                              Florida Bar No. 153729
                                              U.S. Equal Employment Opportunity
                                              Commission
                                              Miami District Office
                                              100 S.E. 2nd Street, Suite 1500
                                              Miami, FL 33131

                                              /s/ Brandi L. Meredith
                                              Brandi L. Meredith
Case 8:18-cv-02055-CPT Document 19 Filed 04/30/19 Page 10 of 10 PageID 96




                                    Trial Attorney
                                    Florida Bar No. 27668

                                    U.S. Equal Employment Opportunity
                                    Commission
                                    Tampa Field Office
                                    501 E Polk Street, Suite 1000
                                    Tampa, FL 33602
